Citation Nr: 1028260	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as a nerve disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 
1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2010, the Veteran and his spouse testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

Following the issuance of the most recent supplemental statements 
of the case, additional evidence has been associated with the 
Veteran's claims file accompanied by waivers of agency of 
original jurisdiction (AOJ) consideration.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2009).  Therefore, the Board may properly 
consider such newly received evidence.   
    
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Veteran has indicated that he receives Social Security 
Administration (SSA) disability benefits.  See the Veteran's 
statement dated in January 2008; see also the April 2010 Board 
hearing transcript, pgs. 23-24.  There is no indication in the 
record that any attempts have been made to obtain these records 
and, indeed, his SSA records are not currently in the claims 
file.  Therefore, on remand, any determination pertinent to the 
Veteran's claim for SSA benefits, as well as any medical records 
relied upon concerning that claim, should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA 
has actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Additionally, the Veteran reported at the April 2010 Board 
hearing that he injured his shoulder and back, and subsequently 
developed a nerve disorder, when he climbed a rope and 
accidentally slipped and fell during basic training at Fort 
Leonard Wood in Missouri.  See the April 2010 Board hearing 
transcript, page 4.  He further stated that he received emergency 
room treatment at the Fort Leonard Wood base hospital.  Id.  The 
Board notes that the claims file is negative for any treatment 
records from the Fort Leonard base hospital with respect to 
treatment for the Veteran's shoulders, hips, or a nerve disorder.  
Accordingly, on Remand, the AOJ should contact any appropriate 
source, to include the National Personnel Records Center (NPRC) 
to locate all treatment records from the Fort Leonard Wood base 
hospital in Missouri following the current procedures prescribed 
in 38 C.F.R. 
§ 3.159(c) in regard to requests for records from Federal 
facilities.  The AOJ should then associate these records, if any, 
with the Veteran's claims file.     

The Board also notes that, at his April 2010 Board hearing, the 
Veteran reported treatment from several private physicians, to 
include Drs. Summerhouse, Miller, and Lesko.  While some of these 
identified records are associated with the claims file, the 
Veteran should be requested to identify any outstanding treatment 
records relevant to his claimed disorders.  Thereafter, all 
identified records should be obtained for consideration in his 
appeal.  

The Board observes that none of the medical records currently 
associated with the Veteran's VA claims file offer an opinion as 
to a possible causal relationship between his claimed disorders 
and his above described in-service injury.  As the Veteran is 
competent to testify as to an in-service injury, such as a fall 
from a rope, a VA examination with an opinion should be obtained 
in order to determine the  nature and etiology of the Veteran's 
claimed shoulder, hip, and nervous/nerve disorders.  See Charles 
v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact any appropriate 
source, to include NPRC, and obtain medical 
treatment reports for the Veteran from the 
Fort Leonard Wood base hospital from 1973 in 
Missouri.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claimed disorders.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from Drs. Summerhouse, Miller, and 
Lesko, that are not already contained in the 
claims file.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination(s) to determine the nature and 
etiology of his nervous/nerve disorder, 
bilateral shoulder disorder, and bilateral 
hip disorder.  

The claims file and a separate copy of this 
remand must be provided to the examiner for 
review in conjunction with the examination, 
the receipt of which should be acknowledged 
in the examination report.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  

The examiner should identify all current 
nervous, nerve, bilateral shoulder, and 
bilateral hip disorders that are present.  He 
should then offer an opinion as to whether 
any diagnosed disorder is likely, unlikely, 
or at least as likely as not related to the 
Veteran's military service, to include his 
in-service fall from a rope.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

